Citation Nr: 9904150	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disability, 
including psoriasis of the hands, claimed as secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
December 1969.

This appeal arises from a September 1996 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for a skin 
disability claimed as secondary to Agent Orange exposure.

In June 1998, the veteran submitted photographs referable to 
his claim.  VA regulations provide that any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board of Veterans' Appeals (Board), must 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1998).  However, in this case, the veteran has submitted a 
written waiver of initial RO adjudication; therefore, the 
provisions of 38 C.F.R. § 20.1304 are satisfied.


FINDINGS OF FACT

1.  The veteran received the Combat Action Ribbon, Purple 
Heart Medal, Vietnam Defense Service Medal, and Vietnam 
Campaign Medal with Device.  The veteran therefore served in 
combat in the Republic of Vietnam during the Vietnam era.

2.  The veteran does not have a skin disorder that is 
recognized by VA regulation as presumed attributable to in-
service Agent Orange exposure.

3.  The competent evidence of record does not link any of the 
veteran's current skin disorders, including psoriasis of the 
hands, to service, any events from service, or any in-service 
Agent Orange exposure.



CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder, including psoriasis of the hands, claimed as 
secondary to Agent Orange exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran states that since service he has had a skin 
disorder of the groin area, hands, feet, arms and scalp.  He 
attributes the problems to in-service Agent Orange exposure.  

Law and regulation

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991).  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1996).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

All veterans who served in the Republic of Vietnam are 
presumed to have been exposed to Agent Orange, unless there 
is affirmative evidence to the contrary.  The regulations 
provide that if a veteran was exposed to an herbicide agent 
during service, service connection for certain diseases, 
including chloracne or other acneform disease consistent with 
chloracne, may be established if manifest to a degree of 
10 percent within a year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

In these cases, medical evidence, competent lay evidence, or 
both may establish the evidentiary basis.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  38 C.F.R. § 3.307.

Where a veteran was engaged in combat with the enemy during a 
period of war, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

Well-grounded claims

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veteran's claim for service connection is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is an 
objective one which explores the likelihood of prevailing on 
the claim under the applicable law and regulations.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence.  38 U.S.C.A. § 5107(a); 
Tirpak, supra.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In the alternative, there must be evidence that 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).

Factual background

The service medical records show that the service entry 
examination in April 1966 was negative for skin 
abnormalities; the veteran reported a history of boils.  In 
November 1966, the veteran received treatment for sores 
covering his entire body and at that time, was prescribed 
Benadryl, Cepacol and Co-Pyronil.  On dermatology 
consultation in November 1966, the clinical impression was 
atypical pityriasis rosea.  The veteran gave a history of 
incurring a sudden onset of sores rather than generalized 
pruritic eruption.  Examination generally showed 
papulosquamous eruption with lesions of various sizes, some 
located on the trunk, groin, and inner aspect of the thighs.  
Suggestions of "x-mas tree" distribution with truncal 
lesions was also noted.  No mucosal involvement was noted.  
Potassium hydroxide (KOH) was negative.  On examination in 
September 1967, examination of the skin was normal.  The 
veteran gave a history of boils on his beltline as a youth.  

Service administrative records show that the veteran 
received, inter alia, the Combat Action Ribbon, Purple Heart 
Medal, Vietnam Defense Service Medal, and Vietnam Campaign 
Medal with Device.

A May 1970 VA hospitalization report is silent with regard to 
a skin disorder. 

On VA examination in September 1970, the skin was clear.

During examination in November 1984, the veteran complained 
of a history of itchy inguinal rashes during service and 
recurrent rashes until 1979.  During that time, he was 
treated with topical antibiotics or anti-fungal agents but he 
has not experienced recurrent symptoms over the last for four 
years.  The veteran stated that his work required handling 
large amounts of paper and that caused problems with dry 
hands also.  He also recalled in-service exposure to 
defoliants when serving as a seaman.  After examination, the 
impression, in relevant part, was that the veteran had no 
clear evidence of Dioxin-related toxicity and his acute 
complaints of tinea cruris were controlled.    

VA outpatient treatment reports extending from December 1984 
to February 1991, are silent with regard to any skin 
disorder, although follow-up treatment after an Agent Orange 
examination for other disorders is noted. 

On VA examination for Agent Orange exposure in February 1992, 
the veteran stated that while in service he served on a 
riverboat for approximately 21/2 months and was concerned about 
herbicide exposure.  He maintained that the exposure may have 
been from contaminated water, but he did not recall being 
exposed to contaminated food or being sprayed by Agent Orange 
chemicals.  Examination showed dry, scaly cracking dermatitis 
of the hands.  The rash was most pronounced on the fifth 
digits of the hands  Discharge from the lesions, erythema, or 
tenderness was not noted.  The diagnosis was possible eczema, 
specific diagnosis deferred awaiting dermatologic specialty 
evaluation.  On follow-up examination in February 1992, the 
diagnosis was psoriasis of hands.  

VA outpatient treatment report extending from March 1993 to 
May 1996 show continuous treatment for dry hands.  The 
reports generally document the veteran's history of 
experiencing dry hands since service and note that he wears 
cotton gloves while at work.  The reports record assessments 
of psoriasis of the hands.  Included in the clinical data is 
an Agent Orange Registry report which records diagnoses of 
tinea cruris, inactive and work-related dry hands.

Medical reports from Kaiser Permanente extending from April 
1991 to July 1996 show continued treatment for skin 
disorders.  Specifically, in April 1991 the veteran gave a 
history of chemical exposure in Vietnam and hand 
eczema/dermatitis was noted.  The veteran also attributed his 
skin disorder to paper irritation from work and stated that 
he wore gloves for protection.  Reports from June to July 
1996 show treatment for erythematous rashes of the groin 
areas and record assessments of tinea cruris.  

On general examination in February 1997, the veteran recalled 
being exposed to Agent Orange while in service.  Although he 
did not recall being directly sprayed by the chemicals, he 
stated that he was exposed to freshly sprayed areas and that 
he could have had ingested contaminated food or water.  The 
veteran then stated that after discharge from service he 
experienced difficulties with his skin, including jock itch, 
psoriasis of the hands, tinea cruris, and other various 
rashes.  Examination revealed psoriasis lesions of the hands, 
around the scalp, posteriorly, around the occiput, and of the 
knees.  The diagnosis was dermatitis of the hands of a 
psoriasis type and some other areas on the scalp with 
dermatitis, unclear whether related to Agent Orange, but 
possibly.  The examiner stated that the disorder would be 
evaluated by dermatology.

On dermatology examination in February 1997, continued 
complaints of a recurrent skin disorder of the hands since 
service were documented, but no other complaints of acneiform 
lesions or other skin disease during service or since service 
were noted.  Examination revealed mild psoriasiform scales of 
the scalp, reddish-based silvery scales psoriasiform plaques 
of the elbows and knees, and nummular/psoriasiform fissured 
and scaly plaques of the top of the hands, digits, and 
fingers.  No acneiform lesions or cysts in any of the areas 
of the face, neck, and torso were noted.  The diagnoses were 
hand dermatitis and psoriasis.  

After examination, the examiner stated that psoriasis may be 
the best explanation for the changes of the hands, scalp, 
knees, and elbows, and psoriasis has not been linked to Agent 
Orange exposure.  The cause of psoriasis is unknown and many 
agents can precipitate it.  The examiner added that since the 
disorder did not start until after the veteran's discharge 
from service, this was additional information that it was not 
service connected in any way.  Also, because the skin 
disorder can clear fairly easily with aggressive treatment, 
this means that either the veteran has fairly mild psoriasis 
or that the hand lesions are, in fact, more nummular 
eczematous lesions.  The examiner stated that the skin 
disorder of the elbows was very mild but more clear-cut 
psoriasis.  He also noted that the veteran would change jobs 
in the future in order to wear gloves and improve the pain of 
the fingertips.  

At his personal hearing in June 1998, the representative 
recalled the veteran's in-service incurrence of pulposquamous 
eruptions and lesions of various sizes and locations of the 
trunk, groin, and inner thigh areas.  The veteran recalled 
that on three separate Agent Orange examinations, he tested 
positive for Dioxin and added that at the age of two, his 
daughter had spinal problems and attributed those problems to 
the herbicide exposure.  The veteran also recalled that he 
had received treatment on numerous occasions over the years 
for dermatitis of the hand, the psoriasis type.  During the 
hearing, the veteran also submitted photographs to illustrate 
that he has a skin disorder of the hands.  

Analysis

In this case, the Board finds that the veteran's claim is not 
well grounded.  Here, the record is devoid of any medical 
evidence of a nexus between the veteran's psoriasis, 
dermatitis, and tinea cruris and Agent Orange exposure or any 
other factor related to service.

At the outset, the Board also recognizes the veteran's 
allegations which essentially maintain that his skin 
disorders, to include psoriasis, dermatitis, and tinea 
cruris, may have been the result of exposure to Agent Orange 
in service.  The Board also recognizes the veteran's service 
administrative records which show that he received, among 
other things, a Vietnam Defense Service Medal and Vietnam 
Campaign Medal with Device.  All veterans who served in 
Vietnam are presumed to have been exposed to Agent Orange; 
thus, the veteran's in-service exposure to Agent Orange may 
be presumed.  38 C.F.R. § 3.307(a)(6).  

It is also acknowledged that pursuant to statute and 
regulation, certain diseases may be presumed to be the result 
of Agent Orange exposure and shall be considered to have been 
incurred in or aggravated by such service notwithstanding 
that there is no record of evidence of such disease during 
the period of such service and if manifest to a compensable 
degree within the requisite time period.  See 
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  However, in 
this case, the veteran does not have any disability for which 
service connection may be presumed under the provisions of 
38 U.S.C.A. § 3.309.  The veteran's psoriasis, dermatitis, 
and tinea cruris are not diseases recognized by VA as 
associated with exposure of veterans to Agent Orange and a 
diagnosis of chloracne or any other acneform disease 
consistent with chloracne has not been made.  As such, in 
this regard, the veteran's claim is not well grounded.  

Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded 
claim.  Velez v. West, 11 Vet. App. 142 (1998); Brock v. 
Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Where a disease is not specifically 
mentioned in applicable statute and regulation and when a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease in fact was incurred in service, aggravated 
by service, or related to service or events from service.  
38 U.S.C.A. § 1110; Velez, supra; Combee, supra; 38 C.F.R. 
§ 3.303.

As noted above, Section 1154(b) extends special 
considerations to cases of combat veterans.  See Collette v. 
Brown, 82 F.3d. 389 (Fed. Cir. 1996).  In order to establish 
service connection under Section 1154(b) it must first be 
determined that the veteran has proffered "satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease."  Satisfactory evidence is evidence 
sufficient enough to produce a belief that a thing is true, 
credible evidence.  Second, it must be determined that the 
proffered evidence is consistent with the circumstances, 
condition, or hardships of such service.  If these two 
criteria are met, a factual presumption arises that the 
alleged injury or disease is service-connected.  

The veteran contends that his skin disorder had its onset in 
service.  In this regard, the Board notes that service 
medical records show that in 1966, the veteran received 
treatment for sores of the body and on dermatology 
consultation, papulosquamous eruptions with lesions of the 
trunk, groin, and inner aspect of the thighs was noted.  
However, a diagnosis was not rendered at that time.  
Considering the foregoing and according the veteran the 
benefit-of-the-doubt, the Board finds that the veteran's 
incurrence of a skin disorder is consistent with the 
circumstances, hardships and conditions of his service.  
38 U.S.C.A. § 5107(a).  Because the evidence of record 
satisfies the aforementioned statutory criteria, it is 
factually presumed that the veteran incurred a skin disorder 
during service.  However, it need not be presumed that the 
veteran's in-service complaints and treatment resulted in 
the veteran's current skin disorder, - - psoriasis, 
dermatitis, and tinea cruris.  38 U.S.C.A. § 1154(b); 
Collette, 82 F.3d. 389, 393.  

Again, to establish entitlement to service connection, there 
must be evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498.  In this regard, the 
veteran's claim remains not well grounded.  There is no 
competent evidence of record linking the veteran's psoriasis, 
dermatitis, and tinea cruris to service, any events from 
service, or to any in-service herbicide exposure.  

As previously noted, the Board recognizes the in-service 
medical reports which show that in 1966, the veteran received 
treatment for papulosquamous eruption with lesions of various 
sizes of the trunk, groin, and inner aspect of the thighs.  
However, the service medical records also show that after 
receiving treatment in 1966, no subsequent complaints of or 
findings associated with a skin disorder were expressed.  
Further, on in-service examination in September 1967 and on 
post-service examination in September 1970, clinical 
evaluations of the skin were normal.  The record fails to 
show that the in-service treatment resulted in a chronic 
disability or that the veteran currently experiences any 
residuals therefrom.  In addition, the record is devoid of 
any medical evidence suggesting a nexus between the veteran's 
current skin disorder and service, any events from service, 
and any in-service Agent Orange exposure.  Rather, medical 
evidence merely shows that since 1984, many years after 
service, the veteran has received treatment for various skin 
disorders.  In addition to the foregoing, in February 1997, 
the dermatologist stated that the etiology for psoriasis was 
unknown and the veteran's psoriasis had not been linked to 
Agent Orange exposure.  The dermatologist further stated that 
since the disorder did not start until after the veteran's 
discharge from service, this was additional information 
establishing that the skin disorder was not service connected 
in any way.  Because no competent medical evidence has been 
submitted to establish a nexus between the veteran's current 
skin disorders and service and no competent medical evidence 
has been submitted to establish that the veteran experiences 
any residuals from any in-service incident or treatment 
received in service, the claim is not well grounded.

The veteran's testimony, particularly the veteran's 
statements in which he recalls that on three separate agent 
orange examinations, he tested positive for Dioxin and 
attributed his skin problems to the herbicide exposure, 
presented in June 1998 is also recognized.  In this regard, 
it is noted that the reduced evidentiary burden provided for 
combat veteran's by 38 U.S.C.A. § 1154(b) relates only to the 
question of service incurrence, i.e., what happened then - -
not the questions of either current disability or nexus to 
service.  For a medical diagnosis and etiological nexus, 
competent medical evidence is required.  See Caluza, 7 Vet. 
App. 507.  Because lay persons are not competent to render 
medical opinions, i.e., etiologically relate current 
disabilities to service, any events from service, or any in-
service exposure to herbicides, the veteran's testimony 
cannot satisfy the requirement of creating a nexus between 
his current disorder and service.  In this case, the 
competent medical evidence of record shows that the veteran's 
skin disorders are not service connected in any way.  In 
fact, the only evidence the veteran has submitted that 
supports a finding of nexus to service is his own testimony, 
and evidence of nexus cannot be provided by lay testimony.  
Caluza, supra; Espiritu, supra.  Furthermore, the veteran has 
not provided any evidence demonstrating that his in-service 
treatment for a skin disorder resulted in a chronic 
disability or that he experiences continuity of 
symptomatology from the events of service under 38 C.F.R. 
§ 3.303(b).  See Savage, 10 Vet. App. 488, 498.  Accordingly, 
the claim is not well grounded.

In summary, the Board reiterates that the veteran is not 
entitled to the presumption of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307, 3.309 and even when it is presumed that 
the veteran incurred a skin disorder during service, there is 
no evidence of record that tends to demonstrate a nexus 
between that in-service event and the veteran's current 
disability.  Therefore, the veteran's claim is not well 
grounded.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d. 389; 
Caluza v. Brown, 7 Vet. App. 498.

The record does not indicate the existence of any outstanding 
medical reports which if obtained, would well ground the 
veteran's claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, the facts and circumstances of this case are 
such that no further action is warranted.  Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a skin disability, 
including psoriasis of the hands, claimed as secondary to 
Agent Orange exposure is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 13 -


